DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE was filed on 01/06/2022.  
Claims 21-40 are pending.
Claims 1-20 canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 23, 24, 30, 32, 33 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., (US 2017/0207895 A1, herein after Yang) in view of Ying et al., (US 2019/0150122 A1, herein after Ying), Aris (US9888465B2, herein after Aris) and He et al., (US 20160219557 A1, herein after He).

Claims 21 and 30,
	Yang discloses an apparatus to be used in a user equipment (UE), the apparatus comprising: processing circuitry and memory coupled to the processing circuitry (Fig. 14 processor and memory), wherein to configure the UE for hybrid automatic repeat request acknowledgment (HARQ-ACK) transmission in a New Radio (NR) network (A UE of the present invention detects DL grant DL control information and performs HARQ-ACK feedback for DL data corresponding to the DL control information ¶ [0007], discusses use of new technologies such as New Radio technologies ¶ [0002 and 0005]), the processing circuitry is to: decode radio resource control (RRC) signaling, (3GPP LTE/LTE-A standards define DL physical channels corresponding to resource elements carrying information derived from a higher layer, ¶ [0041].  The UE detects/decodes the PDCCH only on a corresponding DL CC. In this case, a PDSCH/PUSCH of the scheduling cell or a scheduled cell refers to a PDSCH/PUSCH configured to be transmitted on the corresponding cell ¶ [0093]) the RRC signaling including information to configure the UE for a HARQ-ACK codebook for physical downlink shared channel (PDSCH) transmissions (UE-specifically (or UE-group-specifically) configured by higher layer signaling (e.g., RRC signaling), ¶ [0083]. HARQ-ACK (Hybrid Automatic Repeat reQuest Acknowledgement): This represents a reception response result to DL transmission (e.g. PDSCH or SPS release PDCCH), ¶ [0097]. The eNB may pre-indicate into how many code block groups one PDSCH is segmented through a higher layer signal, ¶ [0197]); 
decode a first PDSCH scheduled by a first downlink control information (DCI) format, the first DCI format including a PDSCH group index of the first PDSCH (the UE attempts to decode a PDSCH according to the DL grant DCI (S30). ¶ [0172]. The size and usage of the DCI carried by one PDCCH are varied depending on DCI formats. Various formats are defined ¶ [0058]. UE receives a plurality of PDSCHs through carrier aggregation ¶ [0198]. It is interpreted, as a PDSCH of the more PDSCHS is associated with a DCI format of the more DCI formats);
decode a second DCI format, the second DCI format including the PDSCH group index; decode a second PDSCH scheduled by the second DCI format (the UE attempts to decode a PDSCH according to the DL grant DCI (S30). ¶ [0172]. The size and usage of the DCI carried by one PDCCH are varied depending on DCI formats. Various formats are defined ¶ [0058]. UE receives a plurality of PDSCHs through carrier aggregation ¶ [0198]. It is interpreted, as a PDSCH of the more PDSCHS is associated with a DCI format of the more DCI formats).
received after the first DCI format, and the second DCI format including index of the first PDSCH; multiplex HARQ-ACK information for the first PDSCH and the second PDSCH for transmission in a physical uplink control channel (PUCCH) when the HARQ-ACK codebook configured by the RRC signaling is a dynamic HARQ-ACK codebook and the first DCI format and the second DCI format include the PDSCH group index of the first PDSCH; and configured to store the PDSCH group index.
	Ying discloses multiplex HARQ-ACK information for the first PDSCH and the second PDSCH for transmission in a physical uplink control channel (PUCCH), (HARQ-ACK bundling includes CBG HARQ-ACK bundling across TBs (e.g., PDSCHs), ¶ [0067]. HARQ-ACK multiplexing may be applied to two TBs included in a PDSCH and/or different TBs from different PDSCHs, ¶ [0069]) when the HARQ-ACK codebook configured by the RRC signaling is a dynamic HARQ-ACK codebook (A downlink assignment indicator (DAI) may be used to support dynamic CBG-level HARQ-ACK multiplexing and/or dynamic TB-level HARQ-ACK multiplexing. the counted number of CBG HARQ-ACK information bits for this PDSCH and other PDSCHs which are already counted in, and a total DAI indicating the total/final number of CBGs or the total/final number of CBG HARQ-ACK information bits, which require HARQ-ACK multiplexing (i.e., codebook size), ¶ [0069]); and configured to store the PDSCH group index (The receiving circuitry may be further configured to receive resources such as code block group transmission information for a PDSCH resource, resource block index, ¶ [0021, 0022]. the first UE-decoded signal 106 may comprise received payload data, which may be stored in a data buffer 104 ¶ [0044]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yang by using the features, as taught by Ying in order to efficiently improve communication flexibility, ¶ [0005].
Aris discloses the first DCI format and the second DCI format include the PDSCH group index of index of the first PDSCH (Each of the DCI formats is associated with a cell index and with a TTI index for a respective PDSCH reception or SPS PDSCH…col 1 lines 50-65… three DL DCI formats scheduling PDSCH transmissions in Cell#3, Cell#6, and Cell#7, Fig. 18. Shows in SF#3 multiple DCI formats are bundled into on SF#3, col 25 lines 54-67. three DL DCI formats scheduling respective PDSCH transmissions in Cell#2, Cell#5, and Cell#7, col 26 lines 56-65. Each of the DCI formats indicates scheduling for either a reception for a physical downlink shared channel (PDSCH) or a release for a semi-persistently scheduled (SPS) PDSCH in a transmission time interval (TTI) from a number of TTIs and on a cell from a number of cells. Each TTI has a TTI index and each cell has a cell index. Col 1, lines 45-67).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yang and Ying by using the features, as taught by Aris in order to efficiently improve radio interface efficiency and coverage, col 1 lines 35-37.
received after the first DCI format, and the second DCI format including index of the first PDSCH (downlink control information (DCI) in one of a number of formats that tells the UE how to find and decode data, transmitted on PDSCH in the same subframe, from the resource grid… decoding of the DCI information (and hence the corresponding PDSCH) ¶ [0022]. decoding of the DCI information (and hence the corresponding PDSCH), ¶ [0023]. DCI formats) to decode control information transmitted by the enhanced Node-B (eNB) ¶ [0003]. a particular serving cell group 602 to decode the PDSCH. The DTX DCI format may include a control channel group index to choose a subset of the control channels for EPDCCH monitoring, ¶ [0047]. the serving cells is associated with an index in the first DCI format, and the processing circuitry is configured to configure the transceiver to receive higher layer signaling indicating the corresponding field index of the first DCI format for each serving cell prior to receiving the first DCI format ¶ [0074]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yang, Ying and Aris by using the features, as taught by He in order to efficiently reducing blind decoding attempts, abstract.
Claim 30 encompass limitations that are similar to limitations of claim 21.  Thus, it is rejected with the same rationale applied against claim 21 above.

Claims 23 and 32,
, (3GPP LTE/LTE-A standards define DL physical channels corresponding to resource elements carrying information derived from a higher layer, ¶ [0041].  The UE detects/decodes the PDCCH only on a corresponding DL CC. In this case, a PDSCH/PUSCH of the scheduling cell or a scheduled cell refers to a PDSCH/PUSCH configured to be transmitted on the corresponding cell ¶ [0093]).
Yang does not disclose including: information configuring reporting of acknowledgement (ACK) or non- acknowledgement (NACK) (A/N) for multiple HARQ-ACK processes; and information configuring inclusion of a new data indicator (NDI) for each A/N of the multiple HARQ-ACK processes.  
Ying discloses information configuring reporting of acknowledgement (ACK) or non- acknowledgement (NACK) (A/N) for multiple HARQ-ACK processes; and information configuring inclusion of a new data indicator (NDI) for each A/N of the multiple HARQ-ACK processes (downlink control information (e.g., a new data indicator field) included in the DCI format (i.e., the DCI), ¶ [0089]. f a UE 102 is indicated/configured with a parameter (e.g., CBG-Bundling-across-TB=ON), which may be configured by RRC and/or indicated by L1 signaling (PDCCH, DCI) or MAC CE, the UE 102 may generate one combined/bundled HARQ-ACK, ¶ [0094]).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yang by using the features, as taught by Ying in order to efficiently improve communication flexibility, ¶ [0005].


Claims 24 and 33,
	Yang discloses the first DCI format includes a first NDI for the first PDSCH and the second DCI format includes a second NDI for the second PDSCH (The size and usage of the DCI carried by one PDCCH are varied depending on DCI formats. various formats are defined, wherein formats 0 and 4 are defined for a UL, and formats 1, 1A, 1B, 1C, 1D, 2, 2A, 2B, 2C, 3 and 3A are defined for a DL. Combination selected from control information such as a…NDI, ¶ [0058].   A UE operation in a subframe in which DL grant DCI for scheduling a PDSCH is received/detected and/or in a subframe in which a PDSCH scheduled based on DCI transmission ¶ [0168]. The processor may be configured to control the RF unit to receive downlink (DL) data through a physical downlink shared channel (PDSCH) according to the DCI ¶ [0010]… UE receives a plurality of PDSCHs through carrier aggregation ¶ [0198]. It is interpreted as Each DCI format can include NDI for the associated for the PDSCH).  
Claim 33 encompass limitations that are similar to limitations of claim 24.  Thus, it is rejected with the same rationale applied against claim 24 above.

Claim 39,
	Yang discloses A non-transitory computer-readable storage medium that stores instructions for execution by one or more processors of a base station, the instructions to (The transmitting device 10 and the receiving device 20 respectively include Radio Frequency (RF) units 13 and 23 capable of transmitting and receiving radio signals carrying information, data, signals, and/or messages, memories 12 and 22 for storing information related to communication in a wireless communication system, and processors) to:encode radio resource control (RRC) signaling for transmission to a user equipment (UE), the RRC signaling including information to configure the UE for a HARQ-ACK codebook for physical downlink shared channel (PDSCH) transmissions (For an SR and persistent scheduling, ACK/NACK resources including CSs, OC sequences, and PRBs may be provided to a UE through RRC. For dynamic ACK/NACK and non-persistent scheduling, ACK/NACK resources may be implicitly provided to the UE by the lowest Control Channel Element (CCE) index of a PDCCH corresponding to a PDSCH, ¶ [0113]); encode a first PDSCH scheduled by a first downlink control information (DCI) format, the first DCI format including a PDSCH group index of the first PDSCH (the UE attempts to decode a PDSCH according to the DL grant DCI (S30) (interpreted as the PDSCH is encoded thus, required decoding). ¶ [0172]. The size and usage of the DCI carried by one PDCCH are varied depending on DCI formats. Various formats are defined ¶ [0058]. UE receives a plurality of PDSCHs through carrier aggregation ¶ [0198]. It is interpreted, as a PDSCH of the more PDSCHS is associated with a DCI format of the more DCI formats); encode a second DCI format for transmission using a physical downlink control channel (PDCCH), the second DCI format including the PDSCH group index (the UE attempts to decode a PDSCH according to the DL grant DCI (S30). ¶ [0172]. The size and usage of the DCI carried by one PDCCH are varied depending on DCI formats. Various formats are defined ¶ [0058]. UE receives a plurality of PDSCHs through carrier aggregation ¶ [0198]. It is interpreted, as a PDSCH of the more PDSCHS is associated with a DCI format of the more DCI formats); encode a second PDSCH scheduled by the second DCI format (the UE attempts to decode a PDSCH according to the DL grant DCI (S30). ¶ [0172] UE receives a plurality of PDSCHs through carrier aggregation ¶ [0198]. It is interpreted, as a PDSCH of the more PDSCHS is associated with a DCI format of the more DCI formats.).
Yang does not disclose the DCI format transmitted after the first DCI format, and the second DCI format including the index of the first PDSCH; decode multiplexed HARQ-ACK information for the first PDSCH and the second PDSCH received via a physical uplink control channel (PUCCH), the HARQ-ACK information for the first PDSCH and the second PDSCH being multiplexed when the HARQ-ACK codebook configured by the RRC signaling is a dynamic HARQ-ACK codebook and the first DCI format and the second DCI format include the PDSCH group index of the first PDSCH.
Ying discloses decode multiplexed HARQ-ACK information for the first PDSCH and the second PDSCH received via a physical uplink control channel (PUCCH), (HARQ-ACK bundling includes CBG HARQ-ACK bundling across TBs (e.g., PDSCHs), ¶ [0067]. HARQ-ACK multiplexing may be applied to two TBs included in a PDSCH and/or different TBs from different PDSCHs, ¶ [0069]. The base station apparatus may also include a receiving circuitry configured to receive on a PUCCH resource, a bundled HARQ-ACK information bit for a CBG index indicating whether the CBG(s) with the same index in any TBs or both TBs in the PDSCH are decoded successfully, ¶ [0027]) the HARQ-ACK information for the first PDSCH and the second PDSCH being multiplexed when the HARQ-ACK codebook configured by the RRC (A downlink assignment indicator (DAI) may be used to support dynamic CBG-level HARQ-ACK multiplexing and/or dynamic TB-level HARQ-ACK multiplexing. the counted number of CBG HARQ-ACK information bits for this PDSCH and other PDSCHs which are already counted in, and a total DAI indicating the total/final number of CBGs or the total/final number of CBG HARQ-ACK information bits, which require HARQ-ACK multiplexing (i.e., codebook size), ¶ [0069]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yang by using the features, as taught by Ying in order to efficiently improve communication flexibility, ¶ [0005].
Aris discloses the first DCI format and the second DCI format include the PDSCH group index of the first PDSCH (Each of the DCI formats is associated with a cell index and with a TTI index for a respective PDSCH reception or SPS PDSCH…col 1 lines 50-65… three DL DCI formats scheduling PDSCH transmissions in Cell#3, Cell#6, and Cell#7, Fig. 18. Shows in SF#3 multiple DCI formats are bundled into on SF#3, col 25 lines 54-67. three DL DCI formats scheduling respective PDSCH transmissions in Cell#2, Cell#5, and Cell#7, col 26 lines 56-65. Each of the DCI formats indicates scheduling for either a reception for a physical downlink shared channel (PDSCH) or a release for a semi-persistently scheduled (SPS) PDSCH in a transmission time interval (TTI) from a number of TTIs and on a cell from a number of cells. Each TTI has a TTI index and each cell has a cell index. Col 1, lines 45-67).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yang and Ying by 
He discloses the DCI format transmitted after the first DCI format, and the second DCI format including the index of the first PDSCH (downlink control information (DCI) in one of a number of formats that tells the UE how to find and decode data, transmitted on PDSCH in the same subframe, from the resource grid… decoding of the DCI information (and hence the corresponding PDSCH) ¶ [0022]. decoding of the DCI information (and hence the corresponding PDSCH), ¶ [0023]. DCI formats) to decode control information transmitted by the enhanced Node-B (eNB) ¶ [0003]. a particular serving cell group 602 to decode the PDSCH. The DTX DCI format may include a control channel group index to choose a subset of the control channels for EPDCCH monitoring, ¶ [0047]. the serving cells is associated with an index in the first DCI format, and the processing circuitry is configured to configure the transceiver to receive higher layer signaling indicating the corresponding field index of the first DCI format for each serving cell prior to receiving the first DCI format ¶ [0074]. the exact DCI format, nor the location in time and frequency where the PUCCH may be transmitted by the eNB, ¶ [0022]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yang, Ying and Aris by using the features, as taught by He in order to efficiently reducing blind decoding attempts, abstract.


Claims 22, 31 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Ying, Aris, He and  Tang (US 2021/0050949 A1, herein after Tang).

Claims 22 and 31,
	Yang, Aris and He do not disclose decode the second DCI format to obtain a PDSCH-to-HARQfeedback timing indicator providing timing for uplink transmission of the HARQ-ACK information; and multiplex the HARQ-ACK information for the first PDSCH and the second PDSCH associated with the PDSCH group index, for transmission in the PUCCH in a slot indicated by the PDSCH-to-HARQfeedback timing indicator.  
	Tang discloses decode the second DCI format to obtain a PDSCH-to-HARQfeedback timing indicator providing timing for uplink transmission of the HARQ-ACK information (The network device dynamically indicates a time domain position of the PUCCH resource of the terminal device through Downlink Control Information (DCI). For example, it is determined by the network device using PDSCH-HARQ indication information (feedback time indication information of Physical Downlink Shared Channel (PDSCH)-Hybrid Automatic Repeat reQuest (HARQ)).).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yang, He and Aris by using the features, as taught by Tang in order to efficiently improve the correct transmission probability to ensure the performance of the communication link, ¶ [0047].
(HARQ-ACK bundling includes CBG HARQ-ACK bundling across TBs (e.g., PDSCHs), ¶ [0067]. HARQ-ACK multiplexing may be applied to two TBs included in a PDSCH and/or different TBs from different PDSCH. the counted number of CBG HARQ-ACK information bits for this PDSCH and other PDSCHs which are already counted in, and a total DAI indicating the total/final number of CBGs or the total/final number of CBG HARQ-ACK information bits, which require HARQ-ACK multiplexing (i.e., codebook size), ¶ [0069] The UE may also include a transmitting circuitry configured to send on a PUCCH resource, a bundled HARQ-ACK information bit for a CBG index, ¶ [0022]. Multiple TBs may require HARQ-ACK feedbacks simultaneously by using same format and/or resource. The TBs may be from different slots or mini-slots (i.e., time domain), ¶ [0048]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yang, Aris, He and Tang by using the features, as taught by Ying in order to efficiently improve communication flexibility, ¶ [0005].
Claim 31 encompass limitations that are similar to limitations of claim 22.  Thus, it is rejected with the same rationale applied against claim 22 above.

Claim 40,

Tang discloses encode the second DCI format to include a PDSCH-to-HARQ_feedback timing indicator providing timing for uplink transmission of the HARQ-ACK information (The network device dynamically indicates a time domain position of the PUCCH resource of the terminal device through Downlink Control Information (DCI). For example, it is determined by the network device using PDSCH-HARQ indication information (feedback time indication information of Physical Downlink Shared Channel (PDSCH)-Hybrid Automatic Repeat reQuest (HARQ)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yang, He and Aris by using the features, as taught by Tang in order to efficiently improve the correct transmission probability to ensure the performance of the communication link, ¶ [0047].
Ying discloses decode the multiplexed HARQ-ACK information for the first PDSCH and the second PDSCH associated with the PDSCH group index, the multiplexed HARQ-ACK information received via the PUCCH in a slot indicated by the PDSCH-to-HARQ_feedback timing indicator (HARQ-ACK bundling includes CBG HARQ-ACK bundling across TBs (e.g., PDSCHs), ¶ [0067]. HARQ-ACK multiplexing may be applied to two TBs included in a PDSCH and/or different TBs from different PDSCH. the counted number of CBG HARQ-ACK information bits for this PDSCH and other PDSCHs which are already counted in, and a total DAI indicating the total/final number of CBGs or the total/final number of CBG HARQ-ACK information bits, which require HARQ-ACK multiplexing (i.e., codebook size), ¶ [0069] The UE may also include a transmitting circuitry configured to send on a PUCCH resource, a bundled HARQ-ACK information bit for a CBG index, ¶ [0022]. Multiple TBs may require HARQ-ACK feedbacks simultaneously by using same format and/or resource. The TBs may be from different slots or mini-slots (i.e., time domain), ¶ [0048]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yang, He, Aris and Tang by using the features, as taught by Ying in order to efficiently improve communication flexibility, ¶ [0005].


Claims 25,and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Ying, Aris, He and Gao et al., (US 20190181988 A1, herein after Gao).

Claims 25 and 34,
	Yang discloses of transmitting control information such as NDI to the UE as DCI Combination selected from control information such as a…NDI, ¶ [0058].

	Gao discloses the first NDI and the second NDI with the multiplexed HARQ-ACK information, when the second RRC signaling includes the information configuring inclusion of the NDI for each A/N of the multiple HARQ-ACK processes (generating acknowledgement (ACK)/negative-acknowledgment (NACK) information according to the first DCI, the second DCI, and the decoded data; encoding the ACK/NACK information, and modulating and assigning the encoded ACK/NACK information onto a physical uplink shared channel (PUSCH) and a physical uplink control channel (PUCCH); and transmitting the encoded ACK/NACK information to the network side device simultaneously through the PUSCH and the PUCCH, ¶ [0018]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yang, Aris, He and Ying by using the features, as taught by Gao in order to efficiently improve data transmission efficiency, ¶ [0045].
Claim 34 encompass limitations that are similar to limitations of claim 25.  Thus, it is rejected with the same rationale applied against claim 25 above.


Claims 26 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Ying, Aris, He and Papasakellariou et al., (US 20140269453 A1, herein after Papa).

Claims 26 and 35,
Yang, Ying, He and Aris do not disclose wherein the processing circuitry is to: encode the HARQ-ACK information for the first PDSCH and the HARQ-ACK information for the second PDSCH for separate transmissions in the PUCCH, when the HARQ- ACK codebook configured by the RRC signaling is a static HARQ-ACK codebook.
Papa  PRELIMINARY AMENDMENTPage 4Serial Number:16/724,180Dkt: (AC6939-US) 1884.970US1Filing Date: December 20, 2019 wherein the processing circuitry is to: encode the HARQ-ACK information for the first PDSCH and the HARQ-ACK information for the second PDSCH for separate transmissions in the PUCCH, when the HARQ- ACK codebook configured by the RRC signaling is a static HARQ-ACK codebook (a semi-static TDD UL-DL configuration that can be updated every 640 msec or less frequently by SIB signaling or, in case of DL Carrier Aggregation and a secondary cell by RRC signaling (see also REF3 and REF 4), ¶ [0104]. If UE 114 determines a HARQ-ACK payload assuming TDD UL-DL configuration 5, a total HARQ-ACK payload can be 18 bits, in case UE 114 is configured with a PDSCH transmission mode that conveys 2 data TBs, and UE 114 encodes the HARQ-ACK payload using dual RM coding (UE 114 generates HARQ-ACK information for every DL TTI regardless of whether it receives a DL DCI format in a DL TTI), ¶ [0114]. UE 114 can therefore have a first PUCCH Format 3 resource configured for the first UCI payload case and a second PUCCH Format 3 configured for the second UCI payload case, ¶ [0183], a PUCCH with parameters configured UE 114 by higher layer signaling, such as for example Radio Resource Control (RRC) signaling, ¶ [0077]). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yang, Aris, He and 
Claim 35 encompass limitations that are similar to limitations of claim 26.  Thus, it is rejected with the same rationale applied against claim 26 above.


 Claims 27 and 36 is /are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Ying, Aris, He and Sun et al., (US 2018/0278379 A1, herein after Sun).
Claims 27 and 36,
	Yang, Ying, He and Aris do not disclose wherein the first DCI format includes a reset indicator for the first PDSCH, and the second DCI format includes a second reset indicator for the second PDSCH.  
	Sun discloses the first DCI format includes a reset indicator for the first PDSCH, and the second DCI format includes a second reset indicator for the second PDSCH (the DCI may include at least one bit (e.g., LLR reset indicator bit(s)) to indicate to the UE, ¶ [0148] two different lengths of the DCI may be maintained. For example, one DCI length (e.g., default DCI length) may be maintained for DCIs for TB based transmission, and another length may be maintained for DCIs that include information regarding CBG based retransmission (e.g., ACK/NACK bitmap of decoded ACK/NACK feedback, ¶ [0117] downlink PDSCH Code Blocks (CBs) in a Transport Block (TB) are collected into Code Block Groups and one ACK/NACK bit is generated and fed back by a receiver (e.g., UE) for each CBG ¶ [0093]).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yang, Aris, He and 
Claim 36 encompass limitations that are similar to limitations of claim 27.  Thus, it is rejected with the same rationale applied against claim 27 above.


Claims 28 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Ying, Aris, He, Sun and Kim et al., (US 2010/0169733 A1, herein after Kim).
Claims 28 and 37,
	Yang, Yin, Aris, He and Sun do not disclose compare the second reset indicator with the first reset indicator to determine a reset indicator toggle status.  
	Kim discloses compare the second reset indicator with the first reset indicator to determine a reset indicator toggle status (the UE compares the current NDI with the previous NDI to determine whether the NDI is toggled at step 1015. the downlink resource assignment message identified by the C-RNTI has been received since the MAC has been set or reset for the HARQ process indicated by the current downlink resource assignment message, ¶ [0079]).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yang, Ying, Aris, He and Sun by using the features, as taught by Kim in order to efficiently improving HARQ performance in the mobile communication system, abstract.
Claim 37 encompass limitations that are similar to limitations of claim 28.  Thus, it is rejected with the same rationale applied against claim 28 above.


Allowable Subject Matter
Claims 29 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claims 21, 30 and 39 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473